Fourth Court of Appeals
                                San Antonio, Texas
                                     September 2, 2020

                                   No. 04-20-00132-CV

                          ESCONDIDO RESOURCES II, LLC,
                                   Appellant

                                             v.

                           LAS TINAJAS MINERALES, LTD.,
                                     Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVI-000015-D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                      ORDER
      Appellee’s third motion for extension of time is GRANTED. Appellee’s brief is due
September 16, 2020. No further extensions will be granted absent extenuating circumstances.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court